                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                   ORANGEBURG DIVISION

Brenda Lee Glenn,                   )                 C/A No.: 5:18-cv-01531-RBH
                                    )
                    Plaintiff,      )
                                    )
v.                                  )                 ORDER
                                    )
Commissioner of Social Security,    )
                                    )
                    Defendant.      )
____________________________________)

       On December 20, 2018, Plaintiff filed a motion for attorney’s fees pursuant to the Equal

Access to Justice Act (“EAJA”), 42 U.S.C. § 2412, on the basis that the position taken by the

defendant in this action was not substantially justified. On January 2, 2019, the parties filed a

stipulation for an EAJA award of $3,900.00 in attorney’s fees.

       Based on the foregoing and after considering the briefs and materials submitted by the

parties, the court orders the defendant to pay the sum of $3,900.00 in attorney’s fees, pursuant to

EAJA, subject to the Treasury Offset Program if the prevailing party owes a debt to the federal

government. However, the payment shall be made payable to the claimant pursuant to Astrue v.

Ratliff, 130 S.Ct. 2521 (2010) and mailed to his attorney, with a copy to the claimant.

       IT IS SO ORDERED.

January 3, 2019                                               s/ R. Bryan Harwell
Florence, South Carolina                                      R. Bryan Harwell
                                                              United States District Judge
